--------------------------------------------------------------------------------

Exhibit 10.1



[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------



October 18, 2019


Brandon L. Solano
1206 Ashmoore Ct.
Southlake, TX 76092


Dear Brandon:


Rave Restaurant Group, Inc. ("Rave Restaurant Group") is pleased to make you the
following offer of employment for the salaried, exempt position of Chief
Executive Officer.  This offer letter shall be the employment agreement (the
"Agreement") governing the terms of your employment with the Rave Restaurant
Group and its subsidiaries (collectively, the "Company") and shall become
effective on the Starting Date indicated below and will continue indefinitely
until terminated as described in the “Termination of Employment” and “Voluntary
Resignation of Employment” paragraphs below.


Position:
Chief Executive Officer




Duties:
Such duties as the Board of Directors or Chairman of Rave Restaurant Group shall
from time to time assign to you. At the Board's request, you shall serve Rave
Restaurant Group and/or its subsidiaries and affiliates in other offices and
capacities in addition to the foregoing. In the event that you serve in any one
or more of such additional capacities, your compensation shall not be increased
beyond that specified below.



Annual

Salary:
$350,000 annual base salary, paid according to the Company's standard pay
practices, subject to applicable withholdings and employee benefit
contributions. The Company currently issues payroll checks bi-monthly.



Starting

Date:
October 21, 2019




Location:
Your primary work location shall be the Company's headquarters, which are
currently in the Dallas-Fort Worth area.  Your job will also require frequent
travel to other Company and Franchisee locations and other meeting sites.



Exclusivity:
During your employment with the Company, you agree (i) to devote substantially
all of your business time, energy, skill and best efforts to the performance of
your duties hereunder in a manner that will faithfully and diligently further
the business and interests of the Company, and (ii) that you shall have no
agreements with, or material obligations to, any other individual, partnership,
corporation, or legal entity, specifically including any confidentiality,
non-disclosure, non-solicitation, or non-competition agreements or obligations,
that may or would conflict with your obligations under this Agreement.


Page 1 of 7
Initial______

--------------------------------------------------------------------------------

[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------

Annual Incentive Compensation:
In addition to your Base Annual Salary, you shall be eligible to earn bonus
compensation up to 150% of your Base Annual Salary split equally between an
annual short-term bonus opportunity paid in cash and an annual long-term bonus
opportunity paid in Restricted Stock Units (“RSU”), granted pursuant to the
company’s Long Term Incentive Plan (the “LTIP”).


The Company's executive short-term cash bonus plan is based on the Company's
financial performance and strategic goals relative to targets set by the Board
of Directors. The amount of bonus earned each year is subject to the approval of
the Board of Directors, which may use its discretion to interpret the Company's
achievement of the bonus targets and take into consideration unusual, one-time,
or forward-looking factors that affected the Company's historical results or may
affect the Company's future prospects. The annual bonus targets generally shall
be set such that you may earn bonus of up to 75% of your base annual salary upon
achievement of certain financial and strategic objectives, as determined by the
Compensation Committee of the Company. Bonuses are typically not paid until the
Company's financial audit is complete, and executives must remain employed by
the Company until the bonus payment date to receive a bonus.


Long Term Incentive Compensation:
As additional consideration for the duties and responsibilities to be performed,
your annual long-term bonus opportunity will include participation in the
Company’s Long Term Incentive Plan, which currently consists of Restricted Stock
Unit awards with 3-year performance and time vesting criteria, as determined by
the Company’s Compensation Committee each year.  You shall receive a first-year
Restricted Stock Unit award with a grant date value equivalent to 75% of your
base annual salary.  The terms and conditions associated with the RSUs are
detailed in a separate Restricted Stock Unit Award Agreement.  You shall be
eligible for additional LTIP awards following each full fiscal year that you are
employed by the Company, subject to approval of the Compensation Committee.


Termination of Employment:
It is understood and agreed that should you accept this offer of employment you
will be an employee-at-will and thus the Company may terminate your employment
at any time for Cause or without Cause.


Voluntary Resignation of Employment:
You may voluntarily and without Good Reason resign your employment with the
Company by notifying the Company, in writing, of your resignation decision. 
Your resignation notice will become effective thirty (30) days following the
receipt of the notice by the Company, provided however that the Company reserves
the right, in its sole discretion, to accelerate your resignation date.  If the
Company accelerates your resignation date, the date to which the resignation is
accelerated shall be the effective date of your resignation.  On the effective
date of your resignation, you shall be entitled to all accrued salary and
benefits, but shall not be entitled to any other benefits, except as required by
law.


Page 2 of 7
Initial______

--------------------------------------------------------------------------------

[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------

Employee Benefits:
During the Initial Term and any Extended Term while you are employed by the
Company, you will be entitled to receive the same benefits as the Company makes
generally available from time to time to the Company's senior executives, as
those benefits may be modified, reduced or eliminated from time to time.
Vacation, medical and dental insurance, 401(k), and other rights and benefit
plans will be available to you as set forth in the Company's standard benefit
package and Employee Handbook. Such rights, programs and benefit plans may be
revised from time to time at the Company's sole discretion. Your eligibility for
medical and dental benefits is effective on the first day of the month following
30 days of continuous employment.  The Company agrees to allow you four weeks of
paid time off plus four "Extra Days" as described in the Company's Employee
Handbook. With the exception of any contrary provision in this letter, or in any
other document or agreement between you and the Company, the terms of your
employment are at all times subject to the provisions of the Company's Employee
Handbook, as said Handbook may be changed from time to time by the Company in
its sole discretion.


Non-Disclosure of Confidential Information:
You acknowledge that in your employment with the Company, you will occupy a
position of trust and confidence.  You agree that during your employment with
the Company and at any time thereafter, except as may be required to perform
your job duties for the benefit of the Company or as required by applicable law,
you shall not disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company. "Confidential Information" shall
mean any non-public or proprietary information regarding the Company, its
business, restaurant concepts, franchisees, and customers, in whatever form,
tangible or intangible, that is not disclosed publicly by the Company, including
(without limitation) any proprietary knowledge, trade secrets, recipes, designs,
products, inventions, business practices, programs, processes, techniques,
know-how, management programs, methodology, financial information, pricing and
fee information, agreements and arrangements with affiliates, employee files,
personnel records, internal corporate records, corporate and business contacts
and relationships, corporate and business opportunities, telephone logs and
messages, client, consultant and customer lists and any and all other materials
and information pertaining to the Company or its business to which you have been
exposed or have access to as a consequence of your employment with the Company.
You acknowledge that such Confidential Information is specialized, unique in
nature and of great value to the Company, and that such information gives the
Company a competitive advantage. You agree to deliver or return to the Company,
at the Company's request at any time or upon termination of your employment all
Confidential Information (and all copies thereof) furnished by the Company or
prepared by you during your employment with the Company.


Page 3 of 7
Initial______

--------------------------------------------------------------------------------

[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------

Nothing in this Agreement prohibits you from reporting an event that you
reasonably and in good faith believe is a violation of law to the relevant law
enforcement agency (such as the Securities and Exchange Commission, Equal
Employment Opportunity Commission, or Department of Labor), or from cooperating
in an investigation conducted by such a government agency.  You are hereby
provided notice that under the federal Defend Trade Secrets Act (DTSA): (1) no
individual will be held criminally or civilly liable under federal or state
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (A) is made in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, provided the individual files under seal any document
containing the trade secret, and does not disclose the trade secret, except as
permitted by court order.


Ownership of Rights:
You acknowledge and confirm that the Company shall own, in perpetuity,
throughout the universe, all right, title and interest in and to the results and
proceeds of your services to the Company and all material produced and/or
furnished by you, of any kind and nature whatsoever, it being understood and
agreed that the Company hereby acquires the maximum rights permitted to be
obtained by the Company in all proprietary rights and information. Any such
materials and/or ideas submitted to the Company hereunder automatically shall
become the property of Company, and you hereby transfer and agree to transfer
and assign to Company all of said rights and materials (including, without
limitation, all copyrights and similar protections, renewals and extensions of
copyright, and any and all causes of action that may have accrued in your favor
for infringement of copyright), it being understood that you, for purposes of
your employment with the Company, are acting entirely as Company's executive for
hire. You agree that you will, at Company's request, execute and deliver to
Company or procure the execution and delivery to Company of such documents or
other instruments which Company may from time to time deem reasonably necessary
or desirable to evidence, maintain and protect its rights hereunder and to carry
out the intent and purposes of this Agreement and to convey to Company all
rights in and to the material supplied to Company by you in this Agreement.


Non-Competition:
As consideration for the employment terms and LTIP award provided by the
Company, you agree that at any time during your employment and for a period of
twelve (12) months after the end of your employment with the Company, regardless
of the payment of any severance or other consideration to you following the
cessation of your employment with the Company, you shall not, within the United
States or any foreign country where the Company has franchisees or other
operations, either alone or jointly, with or on behalf of others, directly or
indirectly, whether as principal, partner, agent, shareholder, director,
employee, consultant or otherwise, provide consultative services or otherwise
provide services to, own, manage, operate, join, develop, control, participate
in, or be connected with, any business, individual, partner, firm, corporation,
or other entity that is engaged in a Competing Concept that is not owned by the
Company; provided, however, that the "beneficial ownership" by Executive, either
individually or as a member of a "group," as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), of not more than five percent (5%) of the voting
stock of any publicly traded corporation shall not alone constitute a violation
of this Agreement. A "Competing Concept" means any restaurant business or
restaurant concept that derives more than 30% of its gross sales from the sale
of pizza or pizza-like (i.e. flatbreads, etc.) food offerings.


Page 4 of 7
Initial______

--------------------------------------------------------------------------------

[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------

Non-Solicitation:
As consideration for the employment terms and LTIP award provided by the
Company, you agree that you shall not, either alone or jointly, with or on
behalf of others, directly or indirectly, whether as principal, partner, agent,
shareholder, director, employee, consultant or otherwise, at any time during
your employment and for a period of eighteen (18) months after the end of your
employment with the Company, regardless of the payment of any severance or other
consideration to you following the cessation of your employment  with the
Company, (a) directly or indirectly hire or solicit the employment or engagement
of, or otherwise aid in the inducement or enticement away from the employment or
engagement  of the Company or any affiliated entity, either for your own benefit
or for any other person or entity,  any employee or consultant who was employed
or engaged by the Company or any such affiliated entity during the term of your
employment, whether or not such employee or consultant would commit any breach
of his/her contract of employment or consulting arrangement by reason of his/her
leaving the service of the Company or any affiliated entity; or (b) directly or
indirectly solicit, induce or entice any client, franchisee, supplier, customer,
contractor, licensor, agent, partner or other business relationship of the
Company (including any such types of parties of which the Company is or was
actively pursuing a business relationship that had not yet been consummated as
of your termination date) to terminate, discontinue, renegotiate or otherwise
cease or modify its or their relationship with the Company or any affiliated
entity.


Acknowledgement:
You expressly acknowledge and agree that the restrictions contained in this
Agreement (exclusivity, non-disclosure, non-competition and non-solicitation)
are reasonably tailored to protect the Company's Confidential Information and
its business and are reasonable in all circumstances in scope, duration and all
other respects. It is expressly agreed by the parties that if for any reason
whatsoever, any one or more of the restrictions in this Agreement shall (either
taken by itself or themselves together) be adjudged to go beyond what is
reasonable in all circumstances for the protection of the legitimate interests
of the Company, the parties agree that the prohibitions shall be in effect and
upheld to the fullest extent permissible under applicable laws.


Acceptance:
This offer is effective immediately and may be accepted by your signing and
dating a copy of this document and returning it to me on or before close of
business on October 18, 2019. If accepted and executed, this offer shall be
deemed to be a binding definitive agreement in full force and effect. If not so
accepted by that time, this offer will be deemed withdrawn and will be no
further in force or effect. Any representations that may have been made to you
concerning the terms or conditions of employment, whether orally or in writing,
are cancelled and superseded by this letter. Any modifications to the terms of
your employment must be confirmed to you in writing to be valid and enforceable
and your election to continue in the Company's employ after such confirmation
will be deemed to be your agreement to such modifications. You will also be
asked to bring to your first day of work personal identification documents in
order to complete your employment eligibility paperwork as required by Federal
law.  Furthermore, in the Company's discretion, the effectiveness of this offer
may be conditioned on your consent to and the Company's receipt of a background
check of you to be performed by an agent of the Company, the results of which
are reasonably satisfactory to the Company.


Page 5 of 7
Initial______

--------------------------------------------------------------------------------

[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------

Governing Law:
Your principal work location will be in Texas with travel as required to perform
the duties of your job. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
performed in such State without giving effect to the choice of law principles of
such State that would require or permit the application of the laws of another
jurisdiction.


Successors:
This Agreement is personal to you and shall not be assignable by you. This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliated companies, successors and assigns.


Severability:
If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision had never comprised a part of this Agreement.


Construction:
No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statue, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail , but in such event the affected provision of
this agreement shall be curtailed and limited only to the extent necessary to
bring the provision within the requirements of the law.


Page 6 of 7
Initial______

--------------------------------------------------------------------------------

[image0.jpg]
[image1.jpg]

RAVE Restaurant Group

--------------------------------------------------------------------------------

We appreciate your interest in this opportunity at the Company and we look
forward to a mutually rewarding relationship.


Agreed and Accepted:


Employer: Rave Restaurant Group, Inc.


By:
     
Mark E. Schwarz, Chairman
 



Employee:
     
Brandon L. Solano
 



Date:
   





Page 7 of 7
Initial______

--------------------------------------------------------------------------------